Citation Nr: 1130531	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  10-16 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for asbestosis.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from October 1953 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veteran Affairs (VA) Regional Office in Louisville, Kentucky.


FINDING OF FACT

In April 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to an evaluation in excess of 30 percent for asbestosis.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an evaluation in excess of 30 percent for asbestosis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by a veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c).

In April 2011, prior to the promulgation of a decision by the Board, the Veteran submitted a statement wherein he indicated that he wished to withdraw his appeal of the issue of entitlement to an evaluation in excess of 30 percent for asbestosis.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  As such, the Board finds that the Veteran has withdrawn his claim of entitlement to an evaluation in excess of 30 percent for asbestosis.  Accordingly, the Board does not have jurisdiction to review the appeal and the claim is dismissed.


ORDER

The claim of entitlement to an evaluation in excess of 30 percent for asbestosis is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


